      Case 2:19-cv-01583-TLN-DB Document 14 Filed 06/19/20 Page 1 of 3


 1 Richard G. Garcia (SBN: 198185)
    rgg@manningllp.com
 2 MANNING & KASS
   ELLROD, RAMIREZ, TRESTER LLP
 3 One California Street, Suite 900
   San Francisco, California 94111
 4 Telephone: (415) 217-6990
   Facsimile: (415) 217-6999
 5
   Attorneys for Defendant
 6 WINDSOR FASHIONS, LLC

 7

 8 Thiago M. Coelho (SBN: 324715)
   WILSHIRE LAW FIRM
 9 3055 Wilshire Blvd., 12th Floor
   Los Angeles, CA 90010
10 Tel: (213) 381-9988
   Fax: (213) 381-9989
11 Email: Thiago@wilshirelawfirm.com

12 Attorneys for Plaintiff VALERIE BROOKS and Proposed Class

13

14                             UNITED STATES DISTRICT COURT
15                EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
16

17 VALERIE BROOKS, individually and on                Case No.: 2:19-cv-01583-TLN-DB
   behalf of all others similarly situated,,
18                                                    STIPULATION TO SET ASIDE CLERK'S
                                                      ENTRY OF DEFAULT AND ORDER
19                Plaintiff,
20
           v.
21

22 WINDSOR FASHIONS, LLC, a Delaware
   corporation; and DOES 1 to 10, inclusive,
23
                  Defendant.
24

25

26 TO THE HONORABLE TROY L. NULEY AND U.S. DISTRICT COURT:

27         Plaintiff VALERIE BROOKS ("Plaintiff"), by and through her attorneys of record, and
28 Defendant WINDSOR FASHIONS, LLC, ("Defendant") by and through its attorneys of record,

                                                  1
                STIPULATION TO SET ASIDE CLERK'S ENTRY OF DEFAULT AND ORDER
      Case 2:19-cv-01583-TLN-DB Document 14 Filed 06/19/20 Page 2 of 3


 1 HEREBY STIPULATE AS FOLLOWS:

 2          WHEREAS, the U.S. Court Clerk entered a default of Defendant in this matter on

 3 December 30, 2019;

 4          WHEREAS, there is confusion as to whether Defendant had notice of the request for entry

 5 of default;

 6          WHEREAS, the Parties wish to cooperate in setting aside the default and to proceed with

 7 this action and sufficient time within which to file Defendant's responsive pleading.

 8          IT IS HEREBY STIPULATED that:

 9          1.     The Parties hereby respectfully request that the Court set aside the default entered

10 by the Clerk in this matter.

11          2.     Defendant shall be permitted to file a responsive pleading within ten days of the

12 Court issuing an order regarding this stipulation.

13          3.     Each party shall bear their own costs as to the default and stipulation.

14          4.     Plaintiff’s counsel has authorized submission of this Stipulation on his behalf.

15          IT IS SO STIPULATED.
16 DATED: June 19, 2020                         WILSHIRE LAW FIRM
17

18                                              By: /s/ Thiago Coelho(as authorized on June 19, 2020)
19                                                  Thiago Coelho
                                                    Attorneys for Plaintiff
20                                                  VALERIE BROOKS
21
     DATED: June 19, 2020                       MANNING & KASS
22
                                                ELLROD, RAMIREZ, TRESTER LLP
23

24                                              By:          /s/ Richard G. Garica
                                                      Richard G. Garcia
25                                                    Attorneys for Defendant
                                                      WINDSOR FASHIONS, LLC
26

27

28

                                                        2
                 STIPULATION TO SET ASIDE CLERK'S ENTRY OF DEFAULT AND ORDER
      Case 2:19-cv-01583-TLN-DB Document 14 Filed 06/19/20 Page 3 of 3


 1                                               ORDER

 2         GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the default entered by the

 3 Clerk in this matter against defendant WINDSOR FASHIONS, LLC, be set aside. IT IS

 4 FURTHER ORDERED that Defendant shall file its responsive pleading to the Complaint within

 5 ten days of the issuance of this order. IT IS FURTHER ORDERED that each party shall bear their

 6 own costs as to the default and stipulation

 7         IT IS SO ORDERED.

 8 DATED: June 19, 2020
                                                            Troy L. Nunley
 9                                                          United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
                 STIPULATION TO SET ASIDE CLERK'S ENTRY OF DEFAULT AND ORDER
